PARTIAL RELEASE OF LIABILITY AGREEMENT
This Partial Release of Liability Agreement (the “Agreement”) is dated as of
March 17, 2010 (the “Settlement Date”), by and among: (i) Federal Home Loan
Mortgage Corporation (“Freddie Mac”); GMAC Mortgage, LLC, a Delaware limited
liability company (“GMACM”); and (iii) Residential Funding Company, LLC, a
Delaware limited liability company (“RFC”) (the foregoing are hereinafter
referred to individually as a “Party”, and collectively as the “Parties”).
RECITALS
WHEREAS, GMACM and RFC (individually, a “GMAC Seller/Servicer” and collectively,
the “GMAC Seller/Servicers”) are each: (i) an indirect subsidiary of GMAC Inc.,
a Delaware corporation (“GMAC Inc.”) (ii) an approved Freddie Mac
seller/servicer, and (iii) subject to all the provisions of Freddie Mac’s
Single-Family Seller/Servicer Guide (the “Guide”), and all other agreements and
mortgage purchase and servicing obligations between Freddie Mac and the
applicable GMAC Seller/Servicer, including, but not limited to, a Master
Agreement and any Master Commitments thereunder (collectively, as to each of the
GMAC Seller/Servicers, the “Purchase Documents”, as more fully described in
Exhibit A attached hereto and incorporated herein by this reference); and
WHEREAS, pursuant to a Pledge Agreement dated on or about October 10, 2008, made
by GMACM in favor of Freddie Mac (the “Pledge Agreement”). GMACM pledged certain
collateral (the “Pledged Collateral”) having a value of not less than Thirty
Million U.S. Dollars ($30,000,000) to secure obligations of GMACM to Freddie Mac
(the “Pledger Obligations”); and
WHEREAS, GMACM has offered to pay to Freddie Mac the sum of Three Hundred
Twenty-five Million U.S. Dollars ($325,000,000) (the “Settlement Amount”), as
such amount may be adjusted as provided in Section 5 hereof, in consideration
for (a) the release by Freddie Mac of the GMAC Seller/Servicers’ liability for
the Released Obligations (as defined below); (b) the release by Freddie Mac of
certain of the Pledged Collateral; and (c) the ability of the GMAC
Seller/Servicers to continue to be considered to be Freddie Mac-approved
seller/servicers; and
WHEREAS, Freddie Mac is willing to accept the Settlement Amount (as the same may
be adjusted pursuant to the terms of this Agreement) from GMACM (and other
benefits to Freddie Mac under or in connection with this Agreement, including,
without limitation, the receipt by Freddie Mac from GMAC Inc. of the
hereafter-referenced Guaranty) in satisfaction of such Released Obligations, and
in consideration of releasing certain of the Pledged Collateral and allowing the
GMAC Seller/Servicers to continue to be considered to be Freddie Mac-approved
seller/servicers, pursuant to the terms and condition set forth in this
Agreement; and


WHEREAS, Freddie Mac has required that, concurrently with the Parties’ execution
of this Agreement, GMAC Inc. enter into a Guaranty (the “Guaranty”)
substantially in the form attached hereto and incorporated herein by reference
as Attachment 1.
NOW, THEREFORE, in consideration of the agreements and undertakings set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the conditions set
forth herein, the Parties hereto agree as follows:
1. Incorporation of Recitals; Definitions. All of the foregoing Recitals are
hereby incorporated herein by reference. As used in this Agreement, the
following terms shall have the following meanings:
“Affiliate” means, with respect to any GMAC Seller/Servicer, another person or
entity that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common


--------------------------------------------------------------------------------


Control with such GMAC Seller/Servicer. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a person or other entity, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Charter” has the meaning set forth in Section 4(i) below.
“Guaranty” has the meaning set forth in the last “Whereas” clause of the
Recitals above.
“GMAC Seller/Servicers” has the meaning set forth in the first “Whereas” clause
on the first page of this Agreement.
“Guide” has the meaning set forth in the first “Whereas” clause on the first
page of this Agreement.
“Ineligible Mortgage” has the meaning set forth in Section 4(i) below.
“Initial Payment Amount” has the meaning set forth in Section 5 below.
“Loss” has the meaning set forth in Section 4(ii) below.
“Mortgage” means a “Mortgage” sold or serviced pursuant to the Purchase
Documents. References in this Agreement to the “sale” or “purchase” of a
Mortgage shall include any mortgage purchased by Freddie Mac in exchange for
cash or securities.
“Non-Released Obligations” has the meaning set forth in Section 3(i) below.
 
“Payment Amount” has the meaning set forth in Section 5 below.
“Pledge Agreement” has the meaning set forth in the second “Whereas” clause on
the first page of this Agreement.
“Pledged Collateral” has the meaning set forth in the second “Whereas” clause on
the first page of this Agreement.
“Pledgor Obligations” has the meaning set forth in the second “Whereas” clause
on the first page of this Agreement.
“Purchase Documents” shall refer to the agreements and documents listed in the
attached Exhibit A, the Pledge Agreement and this Agreement.
“Released Obligations” has the meaning set forth in Section 3(i) below.
“Settlement Amount” has the meaning set forth in the third “Whereas” clause of
the Recitals to this Agreement.
“Solvent”, with respect to a GMAC Seller/Servicer, means that the sum of the
value of the GMAC Seller/Servicer’s assets, taking into account the fair value
of assets accounted for on a fair value basis and the carrying value of other
assets, exceeds its indebtedness and other probable liabilities (including
contingent liabilities and the fair value of liabilities related to term
securitizations reported (in accordance with generally accepted accounting
principles, consistently applied) on the GMAC Seller/Servicer’s balance sheet);
“fair value” means the value which would be realized in an exchange or series of
exchanges between a willing buyer and a willing seller, within a commercially
reasonable period of time, neither being under compulsion, each having
reasonable knowledge of all relevant facts; and such person is able to realize
upon its assets and pay its debts and other liabilities as they mature, assuming
an orderly disposition within a period of not more than eighteen (18) months.
“Systemic Fraud” refers to a fraudulent scheme that: (i) involves a group of
twenty-five (25) or more Mortgages that were originated and/or are serviced by a
GMAC Seller/Servicer and, absent such Systemic Fraud, would be subject to the
provisions regarding “Released Obligations” under this Agreement; and (2) had
one or more perpetrators (whose acts or omissions were fraudulent) in common for
the entire group of such Mortgages. For the purposes of the foregoing, a
“perpetrator” is an individual involved in the origination or sale of the
Mortgage (including, without limitation, a


--------------------------------------------------------------------------------


borrower, mortgage broker, loan officer, appraiser, title or closing agent,
etc.).
All other capitalized terms used in this Agreement and not otherwise defined
shall have the respective meanings set forth in the Guide and/or the other
Purchase Documents.
 
 
2
Initial Payment Amount; Payment Amount; Repurchase Obligations.

(i) On the Settlement Date, GMACM shall wire transfer, or cause to be wire
transferred, to Freddie Mac the Initial Payment Amount, pursuant to the wire
transfer instructions attached hereto and incorporated herein by this reference
as Exhibit B.
(ii) Freddie Mac’s obligations and duties under this Agreement are expressly
contingent upon: (a) the receipt of the Initial Payment Amount pursuant to
subsection (i) immediately above, and (b) the execution and delivery by GMAC
Inc. to Freddie Mac of the Guaranty. The Guaranty sets forth GMAC Inc.’s
unconditional guaranty of certain obligations of the GMAC Seller/Servicers under
this Agreement.
(iii) If fraud was committed in connection with the origination of a Mortgage,
but such fraud does not satisfy the requirements of the definition of “Systemic
Fraud”, it is understood and agreed by the Parties that the applicable GMAC
Seller/Servicer shall exercise commercially reasonable efforts to assist Freddie
Mac in exercising any rights or remedies available to Freddie Mac against any
applicable third party that may have aided, abetted or participated in the
fraudulent activity (including, for example but not by way of limitation, any
applicable broker, appraiser, title company, realtor, or other applicable person
or entity), Freddie Mac will, upon request, reimburse the applicable GMAC
Seller/Servicer for its reasonable out-of-pocket costs and expenses incurred in
connection with providing such assistance; provided, however, that (a) the GMAC
Seller/Servicer submits reasonable evidence (satisfactory to Freddie Mac in its
exercise of its reasonable discretion) of such costs and expenses, and (b) it is
understood and agreed that the GMAC Seller/Servicer shall not seek reimbursement
of internal, administrative or overhead costs or expenses.
 
 
3
Release of Certain Repurchase Obligations.

(i) Upon receipt by Freddie Mac of the Initial Payment Amount and
notwithstanding anything to the contrary in the applicable Purchase Documents,
or any other agreement, Freddie Mac shall be deemed to have released each GMAC
Seller/Servicer from liability for all “loan-level” (as defined in subsection
(d) of this subsection 3(i)) representations, warranties, covenants and/or other
obligations made or undertaken by any GMAC Seller/Servicer with respect to the
Mortgages purchased (or guaranteed) by Freddie Mac prior to January 1, 2009 (the
obligations of the GMAC Seller/Servicers for which liability is released by
Freddie Mac pursuant to this Agreement are collectively referred to as the
“Released Obligations”). Such Released Obligations shall not, however, include
any of the obligations described in subsections (a) through (d) immediately
below (such obligations being herein referred to as the “Non-Released
Obligations”):
(a) To the extent provided in the Purchase Documents other than this Agreement,
and other than with respect to any Mortgage described in Subsection (ii) of
Section 2 above:
(1) The repurchase, pursuant to Guide Section 22.18.1, of any Mortgage that is
designated as “high-cost,” “high-risk” or a similar designation under applicable
law, which Mortgage is secured by Mortgaged Premises located in any of the
states listed in Section 22.18.1 of the Guide;


--------------------------------------------------------------------------------


(2) The repurchase of any Mortgage that is part of a Systemic Fraud (as defined
herein); and
(3) The repurchase of any Ineligible Mortgage (any such repurchase is subject,
however, to any applicable terms of Section 4 below).
(b) Obligations of any GMAC Seller/Servicer (under any applicable Purchase
Document) with respect to representations, warranties, covenants and/or other
agreements relating to the performance of servicing duties or functions with
respect to any Mortgage, but exclusive of any servicer liability for
representations, warranties, covenants and/or other obligations pertaining
solely to the sale or eligibility of Mortgages for sale, securitization or
guaranty to, by or through Freddie Mac (for example, but not by way of
limitation, if a Mortgage failed to satisfy Guide requirements for hazard
insurance as of the date of sale of such Mortgage by a GMAC Seller/Servicer to
Freddie Mac, such GMAC Seller/Servicer would be released under this Agreement
from liability for any selling representations and warranties regarding such
failure; if, however, such Mortgage was subsequently serviced by a GMAC
Seller/Servicer, and such defect regarding hazard insurance was not subsequently
remedied in accordance with Guide servicing requirements, the failure of such
Mortgage to have hazard insurance in compliance with Guide requirements could
become a breach of a servicing representation and warranty, for which such GMAC
Seller/Servicer would retain liability to Freddie Mac under this Agreement);
(c) Obligations of any GMAC Seller/Servicer (under any applicable Purchase
Document) with respect to Mortgages sold or transferred to Freddie Mac on or
after January 1, 2009;
 
(d) Obligations of any GMAC Seller/Servicer (under any applicable Purchase
Document), which obligations are not “loan-level” representations, warranties,
covenants or agreements (as used herein, “loan-level” representations,
warranties, covenants and agreements are representations, warranties, covenants
and agreements that relate only to a specific Mortgage, including multiple
individual Mortgages, a breach of which would give rise to a repurchase
obligation or other remedy under the Guide); each GMAC Seller/Servicer shall
remain obligated and liable to Freddie Mac for all non loan-level
representations, warranties, covenants and agreements (and Freddie Mac expressly
reserves its rights and remedies in connection therewith). For example, non
loan-level representations, warranties, covenants and agreements include (but
are not limited to) obligations relating to: (i) unacceptable refinancing
practices pursuant to Guide Section 8.10(b); (ii) institutional eligibility
requirements pursuant to Chapter 4, Volume 1 of the Guide; and (iii) Guide
requirements relating to Freddie Mac’s Exclusionary List; (the obligations
described immediately above in subsections (a) through (d) of Section 3(i) are
considered to be obligations of the respective GMAC Seller/Servicers under this
Agreement).
(ii) If Freddie Mac does not receive the Initial Payment Amount as required by
Subsection 2(i) above, the GMAC Seller/Servicers shall remain obligated in all
respects for the Released Obligations, and Freddie Mac shall have the right to
exercise any and all rights and remedies at law, in equity, and/or under the
Purchase Documents.
 
 
4
Repurchase and Loss Reimbursement Regarding Ineligible Mortgages.

(i) Subject to the terms of the other subsections of this Section 4 (to the
extent that such other subsections are applicable), each applicable GMAC
Seller/Servicer shall, at the request of Freddie Mac, repurchase any Mortgage
that is the subject of a breach of a representation or warranty such that (a) at
the time Freddie Mac purchased the Mortgage, the Mortgage was


--------------------------------------------------------------------------------


ineligible for purchase under the applicable Purchase Documents, and (b) such
violation results in a determination by Freddie Mac (in Freddie Mac’s sole
discretion) that such Mortgage was also ineligible for purchase under Freddie
Mac’s statutory charter (12 USC Sections 1451 et seq., hereafter called the
“Charter”) (any such Mortgage is herein called an “Ineligible Mortgage”). Any
Freddie Mac request for such a repurchase of an Ineligible Mortgage will specify
the representation, warranty, covenant or agreement (under the applicable
Purchase Documents) that has been breached and will specify how that breach
caused the Mortgage to be an Ineligible Mortgage. The repurchase price for the
repurchase of any Ineligible Mortgage  
shall be determined pursuant to subsections (ii) or (iii) immediately below, as
applicable.
(ii) In the event that mortgage insurance (relating to a Mortgage that is
subject to this Agreement) was relied upon by Freddie Mac (in connection with
Freddie Mac’s purchase or guaranty of such Mortgage) for compliance with the
Charter’s provisions relating to the maximum allowable loan to value ratio
applicable to such Mortgage, and such insurance is rescinded, denied or
otherwise is not available or ceases to be available to Freddie Mac (and such
rescission, denial or unavailability is not for a reason that independently
would cause the Mortgage to be an Ineligible Mortgage under subsection
(iii) below), such rescission, denial or unavailability of mortgage insurance
(if not cured by the applicable GMAC Seller/Servicer) shall cause the applicable
Mortgage to be an Ineligible Mortgage subject (upon Freddie Mac’s demand) to
repurchase pursuant to Section 72.3 of the Guide; provided, however, that with
respect to any such Ineligible Mortgage repurchased by a GMAC Seller/Servicer
pursuant to this subsection 4(ii), Freddie Mac will reimburse the repurchasing
GMAC Seller/Servicer for any actual Loss that such GMAC Seller/Servicer
reasonably may incur as a result of loss mitigation with respect to that
Mortgage or foreclosure of that Mortgage, so long as any loss mitigation and
foreclosure activities are conducted by the applicable GMAC Seller/Servicer in a
manner consistent with the Guide. “Loss” for purposes of this Agreement means
the excess, if any, of the amount defined in clause (I) below over the amount
defined in clause (II) below (all as evidenced by documentation satisfactory to
Freddie Mac):
 
 
(I)
The sum of the following:

(A) The amount paid by the applicable GMAC Seller/Servicer to repurchase the
Mortgage;
(B) Interest accrued on the unpaid principal balance of the Mortgage after
repurchase, at a rate equal to the rate stated in the mortgage note;
(C) Amounts advanced by the applicable GMAC Seller/Servicer (and not reimbursed
to such GMAC Seller/Servicer) to pay taxes, insurance premiums, homeowners
association or condominium association dues with respect to the collateral
property that is the subject of the Mortgage (the “Mortgaged Property”);
(D) Costs of foreclosure or other acquisition of the Mortgaged Property;
 
(E) Reasonable, out-of-pocket costs of repairing and maintaining the Mortgaged
Property;
(F) Reasonable, out-of-pocket costs of disposing of the Mortgaged Property: and
(G) Any other out-of-pocket costs or expenses reasonably incurred in connection
with the ownership and/or servicing of such repurchased Mortgage or the
Mortgaged Property (including the cost of satisfying any senior liens).
 


--------------------------------------------------------------------------------


 
(II)
The sum of the following:

(A) Amounts collected from the borrower pursuant to the Mortgage, including but
not limited to principal, interest, and prepayment penalties;
(B) Amounts collected from any third party with respect to the Mortgage,
including but not limited to proceeds of mortgage insurance, title insurance or
any guaranty, and rebates of insurance premiums or taxes;
(C) Any escrows and unapplied funds held by the applicable GMAC Seller/Servicer
as servicer, together with interest earned on such funds, which such GMAC
Seller/Servicer as servicer is entitled to apply to amounts due under the
Mortgage;
(D) Proceeds of the disposition of the Mortgaged Property;
(E) Income, if any, from rental of the Mortgaged Property; and
(F) Proceeds of insurance or condemnation.
If in lieu of liquidating a Mortgage, the applicable GMAC Seller/Servicer wishes
to enter into a modification, workout or repayment plan, any such modification
must be approved in writing by Freddie Mac.
 
(iii) In the event that mortgage insurance is required (under a GMAC
Seller/Servicer’s Purchase Documents) to be provided in connection with a
Mortgage, and such mortgage insurance is rescinded, denied or otherwise is not
available or ceases to be available to Freddie Mac for any reason that causes
such Mortgage to be an Ineligible Mortgage, but not an Ineligible Mortgage that
qualifies for treatment under subsection (ii) immediately above, such
rescission, denial or unavailability of mortgage insurance (if not cured by the
applicable GMAC Seller/Servicer) shall cause the applicable Mortgage to be
subject to repurchase at the repurchase price specified in Section 72.3 of the
Guide. For example, but not by way of limitation, any rescission, denial or
unavailability of mortgage insurance attributable to the fact that a Mortgage is
secured by property that, at the time the Mortgage was purchased (or guaranteed)
by Freddie Mac, was primarily commercial rather than residential in nature would
cause the applicable Mortgage to be an Ineligible Mortgage subject (upon Freddie
Mac’s demand) to repurchase at the repurchase price specified in Section 72.3 of
the Guide. In the event that a Mortgage is an Ineligible Mortgage for a reason
that is unrelated to mortgage insurance (e.g., such Mortgage is secured by a
property that is primarily commercial rather than residential in nature), such
Mortgage is subject (upon Freddie Mac’s demand) to repurchase at the repurchase
price specified in Section 72.3 of the Guide.
(iv) Upon Freddie Mac’s request, each of the GMAC Seller/Servicers covenants:
(1) to cooperate fully with, and to assist, Freddie Mac in any attempt by
Freddie Mac to contest any action by a private mortgage insurer, which action
results in the rescission, denial or unavailability of mortgage insurance with
respect to a Mortgage (irrespective of whether there has been a breach by the
applicable GMAC Seller/Servicer of any representation, warranty, covenant or
agreement related to such Mortgage), and (2) that the efforts undertaken by each
GMAC Seller/Servicer in connection with (1) immediately above will be no less
than the efforts made by such GMAC Seller/Servicer in contesting the rescission,
denial or unavailability of mortgage insurance in connection with mortgage loans
held or serviced for its own account (and upon request from Freddie Mac, such
GMAC Seller/Servicer shall provide reasonable evidence of such efforts). Freddie
Mac will, upon request, reimburse the applicable GMAC Seller/Servicer for its
reasonable out-of-pocket costs and expenses incurred in connection with
providing such assistance; provided, however, that (a) the GMAC Seller/Servicer
submits reasonable evidence (satisfactory to Freddie Mac in its exercise of its
reasonable discretion) of such costs and expenses, and (b) it is understood and
agreed that the


--------------------------------------------------------------------------------


GMAC Seller/Servicer shall not seek reimbursement of internal, administrative or
overhead costs or expenses.
 
 
5
Release of Certain Pledged Collateral; Crediting of Payments and Proceeds. 

 
(i) The Parties agree that Freddie Mac, at any time prior to the execution of
this Agreement, may liquidate in a commercially reasonable manner and apply any
Collateral under the Pledge Agreement to any and all Pledger Obligations (as
“Collateral” and “Pledgor” are defined in the Pledge Agreement), and nothing in
this Agreement alters or diminishes Freddie Mac’s rights or remedies under the
Pledge Agreement; provided, however, that on the Settlement Date, the Settlement
Amount shall be reduced by an amount equal to the outstanding balance of such
Collateral as of the Settlement Date, and Freddie Mac will be entitled to direct
the escrow agent to forward such proceeds to Freddie Mac (and Freddie Mac shall
be entitled to retain such proceeds).
(ii) The amount payable on the Settlement Date pursuant to Section 2(i) above
(herein called the “Initial Payment Amount”) is the amount determined pursuant
to the following calculation: (a) the Settlement Amount, minus (b) $12,400,570
(which is the aggregate amount of payments made to Freddie Mac from January 7,
2010, through March 5, 2010, by the GMAC Seller/Servicers in connection with
repurchase or indemnification obligations under their respective Purchase
Documents), plus $2,743,045 (which is the aggregate amount of payments
requested, on or after January 7, 2010, and through and including March 5, 2010.
by Freddie Mac to be made by the GMAC Seller/Servicers in connection with the
GMAC Seller/Servicers’ respective repurchase or indemnification obligations
under their respective Purchase Documents), minus (if applicable) (c) any
adjustment required to be made pursuant to the terms of subsection 5(i)
immediately hereinabove.
(iii) The Parties hereby agree that upon final liquidation or other final
disposition of all Mortgages sold or transferred to Freddie Mac by the GMAC
Seller/Servicers before January 1, 2009, and repurchased by the applicable GMAC
Seller/Servicer at Freddie Mac’s request on or after January 7, 2010, but prior
to the Settlement Date, Freddie Mac will pay to the repurchasing GMAC
Seller/Servicers any applicable Loss with respect to such Mortgage, provided,
however, that (a) the applicable GMAC Seller/Servicer provides to each Borrower
on a repurchased Mortgage the opportunity to modify such Borrower’s Mortgage in
accordance with terms consistent with the terms that are otherwise available for
other Freddie Mac Borrowers for similarly-situated transactions, and (b) the
applicable Mortgage was not repurchased for a reason that would qualify it as a
Non-Released Obligation hereunder (subject to the foregoing, a complete listing
of such Mortgages that may be eligible for payment of Losses is attached hereto
and incorporated herein by reference as Exhibit C). For the purpose of this
provision, “final liquidation or other final disposition” means an REO sale, or
a short sale in lieu of foreclosure, which short sale resulted in a positive net
present value (NPV), as determined with tools and terms provided by Freddie Mac
for similarly-situated Borrowers. The applicable GMAC Seller/Servicer will
provide all information that Freddie Mac reasonably requests concerning the
details of such final liquidation or other final disposition and the related
proceeds, and all final liquidations or other final dispositions must be
concluded by February 28, 2011.
 
 
6
Waiver of Suretyship Rights.

(i) Each GMAC Seller/Servicer hereby waives: (a) any defense based on any claim
that the its obligations under this Agreement exceed or are more burdensome than
the obligations to Freddie Mac of the other GMAC Seller/Servicer; (b) any
benefit of and any right to participate in any security from any Affiliate of
such GMAC Seller/Servicer, which security is now or


--------------------------------------------------------------------------------


hereafter held by Freddie Mac; and (c) to the fullest extent permitted by law,
any and all other defenses to its obligations under this Agreement, which
defenses may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties.
(ii) The obligations of each GMAC Seller/Servicer hereunder and under the other
Purchase Documents to which such GMAC Seller/Servicer is a signatory are those
of a primary obligor, and not merely as surety, and are independent of the
obligations of any Affiliate of such GMAC Seller/Servicer, and a separate action
may be brought against such GMAC Seller/Servicer to enforce this Agreement and
any other Purchase Document to which such GMAC Seller/Servicer is a signatory,
whether or not any Affiliate of such GMAC Seller/Servicer is joined as a party.
(iii) Notwithstanding the foregoing terms of this Section 6 or anything to the
contrary elsewhere in this Agreement, it is understood and agreed that the terms
of subsections (i) and (ii) of this Section 6 shall not be deemed to alter or
amend any of a GMAC Seller/Servicer’s rights or obligations expressly set forth
in any other Purchase Document.
7. Advice of Counsel. Each Party to this Agreement has reviewed the Agreement
independently and with counsel, is fully informed of the terms and effect of
this Agreement, and has not relied in any way on any inducement, representation,
or advice of any other Party hereto in deciding to enter into the Agreement,
except as herein contained.
8. Representations and Warranties of Parties. Each of the Parties hereby
represents and warrants as follows: (i) it has entered into this Agreement
voluntarily and not as a result of coercion or duress; and (ii) all approvals
and authorizations required by law or by bylaw or resolution for the execution
or enforceability of this Agreement by such Party have been obtained. Each of
the GMAC Seller/Servicers represents and warrants that it: (a) is not entering
into the transactions contemplated hereby with the intent of hindering, delaying
or defrauding any of its respective current or future creditor or creditors;
(b) the Released Obligations attributable to such GMAC Seller/Servicer (and the
other benefits to such GMAC Seller/Servicer under this Agreement) constitute the
reasonably equivalent value of and the fair consideration for the obligations of
such GMAC Seller/Servicer under this Agreement; and (iii) is (and after giving
effect to the transactions contemplated by this Agreement, will be) Solvent.
9. Governing Law. This Agreement shall be construed in accordance with, and the
obligations and rights of the parties hereunder shall be determined in
accordance with the laws of the United States. Insofar as there may be no
applicable precedent, and insofar as to do so would not frustrate any provision
of this Agreement or the transactions governed thereby, the laws of the State of
New York shall be deemed reflective of the laws of the United States.
10. Construction of Agreement. In the event of a dispute regarding the meaning
of any language contained in this Agreement, the Parties agree that the same
should be accorded a reasonable construction and should not be construed more
strongly against one Party than against any other Party by reason of such
Party’s or its counsel’s role in the drafting of this Agreement.
11. Further Assurances. The Parties shall, from time to time, execute,
acknowledge and deliver such supplements to this Agreement and such further
instruments as may reasonably be required for carrying out the intention of or
facilitating the performance of this Agreement, including but not limited to any
amendments to agreements between any GMAC Seller/Servicer and Freddie Mac, which
amendments any Party may deem necessary to conform those agreements to the terms
of this Agreement.
12. Non-Admission. The resolution of this matter is voluntary and does not
constitute an admission of negligence, breach of contract, or any other basis
for liability by any of the Parties, or an admission of the existence of any
facts upon which liability could be based.
13. Confidentiality. Except as otherwise expressly agreed in writing by the
other Parties hereto, no


--------------------------------------------------------------------------------


Party to this Agreement shall issue or cause to be issued any announcement,
press release, or other statement, or shall voluntarily disclose information
concerning this Agreement to the press or the general public. The foregoing
shall not be deemed to prevent a Party from disclosing this Agreement or the
terms hereof: (i) in response to a court order, subpoena, or other demand or
request made in accordance with applicable law by a governmental or
quasi-governmental body having jurisdiction over such Party (including, without
limitation, the Federal Housing Finance Agency), or as otherwise required by
applicable law (including, without limitation, applicable Federal securities
law), or as that Party may deem reasonably necessary as part of its filings of
SEC Forms 8-K, 10-Q or 10-K and related disclosures to investors (each Party
will provide an advance copy to the other of appropriate excerpts of any such
disclosure relating to this Agreement); or (ii) to such Party’s subsidiaries,
affiliates, officers, agents, representatives, attorneys, accountants, auditors,
successors, and assigns, and to qualified bidders or investors in connection
with the sale of such Party or its assets, who have a need to know.
 
 
14
[RESERVED]

15. Entire Agreement. This Agreement and the other documents referenced herein
constitute the entire agreement between the Parties hereto with respect to the
subject matter contained herein. This Agreement may not be amended or modified
orally.
16. Notices. All notices that are required or are permitted hereunder shall be
in writing and shall be: (i) hand- delivered, (ii) mailed by certified or
registered U.S. Mail, return receipt requested, first class postage prepaid, or
(iii) telecopied to the Parties as follows:
 
if to Freddie Mac:
 
1551 Park Run Drive
McLean, VA 22102
Attention: Executive Vice President and Chief Credit Officer
Telecopier: 571-382-3723
 
 
with a copy to:
 
Legal Division
Freddie Mac
8300 Jones Branch Drive
McLean, VA 22102-3110
Attention: Vice President and Deputy General Counsel, Mortgage Law
Telecopier: 703-903-2559
 
 
if to GMACM:
 
1100 Virginia Avenue
Ft. Washington, PA 19034
Attention: General Counsel
Telecopier: 1-866-621-7892
 
 
if to RFC:
 
1 Meridian Crossings
Office MN02
Minneapolis, MN 55423
Attention: General Counsel
Telecopier: 952-857-8500

or to such other address or telecopier number as any Party shall designate by
written notice to the other Parties in the manner provided herein.
17. Counterparts; Effective Date. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall be deemed signed and effective on the date that all of the Parties
exchange facsimile copies of the executed signature pages, which shall be
supplemented by original


--------------------------------------------------------------------------------


signatures within seven (7) calendar days after such date.
 
 
18
[RESERVED]

 
 
19
Successors; No Third Party Beneficiaries. 

(i) All terms and conditions of this Agreement shall be binding upon and inure
to the benefit of successors and assigns of the Parties.
(ii) Nothing expressed or referred to in this Agreement is intended or shall be
construed to give any person or entity other than the Parties, their respective
successors and assigns, any legal or equitable right, remedy or claim under or
with respect to this Agreement, or any provisions contained herein, it being the
intention of the Parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Parties, their
respective successors and assigns, and for the benefit of no other person or
entity.
20. Captions. The captions assigned to provisions of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.
IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
executed this Agreement as of the day and year first above written.
 
 
FEDERAL HOME LOAN MORTGAGE CORPORATION
 
 
 
By:
/s/ Ray Romano
 
Name:
Ray Romano
 
Title:
EVP Chief Credit Officer
 
 
GMAC MORTGAGE, LLC
 
 
 
 
By:
/s/ James N. Young
 
Name:
James N. Young
 
Title:
CFO
 
 
RESIDENTIAL FUNDING COMPANY, LLC
 
 
 
 
By:
/s/ James N. Young
 
Name:
James N. Young
 
Title:
CFO

 




--------------------------------------------------------------------------------


EXHIBIT A
Definition of “Purchase Documents”
With respect to each Mortgage for which any GMAC Seller/Servicer was a Freddie
Mac seller or servicer, the “Purchase Documents” consist of the following:
Volumes I and II of the Freddie Mac Single-Family Seller/Servicer Guide (the
“Guide”), including any Freddie Mac Bulletins amending the Guide.
With respect to each Mortgage, the Master Agreement and/or Master Commitment
Contract entered into between Freddie Mac and the seller of the Mortgage, under
which the Mortgage was delivered and sold to Freddie Mac, as well as the Freddie
Mac Forms 1, 2, 3, 4, 5 and 9 and any applicable purchase contract confirmations
issued in connection with the sale of the Mortgage.
Any agreement pursuant to which the seller of a Mortgage provided a guaranty or
any form of credit enhancement in connection with the sale of the Mortgage to
Freddie Mac.
Any additional terms applicable to the sale of Mortgages, such as written
waivers. amendments or supplements to the Guide made available to the seller of
a Mortgage through electronic or other means including sources designated by
Freddie Mac for distribution of the Guide.
Any Form 960 – Agreement for Concurrent Transfer of Servicing or Form 981 -
Agreement for Subsequent Transfer of Servicing applicable to the Mortgages with
respect to which any GMAC Seller/Servicer is the transferee servicer.
 


--------------------------------------------------------------------------------


EXHIBIT B
Freddie Mac’s wire transfer instructions are as follows:
JP Morgan
New York, New York
ABA # 021000021
Account # 9102447498
Attn: Loss Recovery Proceeds
 




--------------------------------------------------------------------------------


EXHIBIT C
Mortgage Repurchase List
 
Mortgage ID
 
Amount
 
 
Type
269394818
 
 
284,469


 
 
Repurchases - prior to default - loan UPB
273806521
 
 
325,727


 
 
Repurchases - prior to default - loan UPB
275780783
 
 
254,659


 
 
Repurchases - prior to default - loan UPB
324512066
 
 
234,175


 
 
Repurchases - prior to default - loan UPB
358523257
 
 
114,462


 
 
Repurchases - prior to default - loan UPB
364606177
 
 
127,425


 
 
Repurchases - prior to default - loan UPB
293093733
 
 
196,000


 
 
Repurchases - prior to default - loan UPB
372911250
 
 
105,874


 
 
Repurchases - prior to default - loan UPB
395074355
 
 
405,438


 
 
Repurchases - prior to default - loan UPB
383280702
 
 
159,895


 
 
Repurchases - prior to default - loan UPB
383956536
 
 
146,474


 
 
Repurchases - prior to default - loan UPB
384101283
 
 
175,120


 
 
Repurchases - prior to default - loan UPB
317331183
 
 
322,961


 
 
Repurchases - prior to default - loan UPB
389788627
 
 
236,663


 
 
Repurchases - prior to default - loan UPB
391734628
 
 
83,049


 
 
Repurchases - prior to default - loan UPB
329293745
 
 
360,975


 
 
Repurchases - prior to default - loan UPB
328286524
 
 
257,607


 
 
Repurchases - prior to default - loan UPB
328287202
 
 
215,412


 
 
Repurchases - prior to default - loan UPB
396985971
 
 
91,519


 
 
Repurchases - prior to default - loan UPB
397061528
 
 
203,349


 
 
Repurchases - prior to default - loan UPB
400065274
 
 
72,876


 
 
Repurchases - prior to default - loan UPB
400966638
 
 
51,755


 
 
Repurchases - prior to default - loan UPB
315815922
 
 
242,827


 
 
Repurchases - prior to default - loan UPB
315816937
 
 
422,247


 
 
Repurchases - prior to default - loan UPB
410366668
 
 
151,949


 
 
Repurchases - prior to default - loan UPB
410670898
 
 
159,608


 
 
Repurchases - prior to default - loan UPB
427080851
 
 
309,519


 
 
Repurchases - prior to default - loan UPB
316930555
 
 
90,892


 
 
Repurchases - prior to default - loan UPB
415984882
 
 
147,976


 
 
Repurchases - prior to default - loan UPB
417646615
 
 
114,143


 
 
Repurchases - prior to default - loan UPB
417823851
 
 
87,926


 
 
Repurchases - prior to default - loan UPB
417972148
 
 
276,948


 
 
Repurchases - prior to default - loan UPB
318954680
 
 
137,534


 
 
Repurchases - prior to default - loan UPB
428532756
 
 
280,000


 
 
Repurchases - prior to default - loan UPB
418334838
 
 
302,999


 
 
Repurchases - prior to default - loan UPB
420714758
 
 
320,703


 
 
Repurchases - prior to default - loan UPB
420836764
 
 
265,745


 
 
Repurchases - prior to default - loan UPB
421228482
 
 
303,800


 
 
Repurchases - prior to default - loan UPB
421462310
 
 
167,510


 
 
Repurchases - prior to default - loan UPB

 


--------------------------------------------------------------------------------


421629460
 
 
183,383


 
 
Repurchases - prior to default - loan UPB
293972729
 
 
203,037


 
 
Repurchases - prior to default - loan UPB
293972842
 
 
401,704


 
 
Repurchases - prior to default - loan UPB
423187015
 
 
55,791


 
 
Repurchases - prior to default - loan UPB
292925433
 
 
76,050


 
 
Repurchases - prior to default - loan UPB
334806178
 
 
300,800


 
 
Repurchases - prior to default - loan UPB
334806445
 
 
169,377


 
 
Repurchases - prior to default - loan UPB
334807484
 
 
399,712


 
 
Repurchases - prior to default - loan UPB
334808235
 
 
318,267


 
 
Repurchases - prior to default - loan UPB
272123595
 
 
164,472


 
 
Repurchases - prior to default - loan UPB
294165908
 
 
263,914


 
 
Repurchases - prior to default - loan UPB
317142941
 
 
204,300


 
 
Repurchases - prior to default - loan UPB
317142968
 
 
204,300


 
 
Repurchases - prior to default - loan UPB
317142976
 
 
179,100


 
 
Repurchases - prior to default - loan UPB
395272777
 
 
285,861


 
 
Repurchases - prior to default - loan UPB
427079381
 
 
139,850


 
 
Repurchases - prior to default - loan UPB
427161258
 
 
403,641


 
 
Repurchases - prior to default - loan UPB
430908407
 
 
399,792


 
 
Repurchases - prior to default - loan UPB
430924224
 
 
231,666


 
 
Repurchases - prior to default - loan UPB
431643105
 
 
213,843


 
 
Repurchases - prior to default - loan UPB
431844828
 
 
341,535


 
 
Repurchases - prior to default - loan UPB
432757287
 
 
65,242


 
 
Repurchases - prior to default - loan UPB
432756922
 
 
37,210


 
 
Repurchases - prior to default - loan UPB
432914498
 
 
87,642


 
 
Repurchases - prior to default - loan UPB
432913653
 
 
227,186


 
 
Repurchases - prior to default - loan UPB
432921133
 
 
360,086


 
 
Repurchases - prior to default - loan UPB
432920757
 
 
288,277


 
 
Repurchases - prior to default - loan UPB
328685887
 
 
220,618


 
 
Repurchases - prior to default - loan UPB
328688665
 
 
229,821


 
 
Repurchases - prior to default - loan UPB
333097483
 
 
106,733


 
 
Repurchases - prior to default - loan UPB
347357288
 
 
257,989


 
 
Repurchases - prior to default - loan UPB
347357474
 
 
460,114


 
 
Repurchases - prior to default - loan UPB
347357822
 
 
304,788


 
 
Repurchases - prior to default - loan UPB
428745776
 
 
195,490


 
 
Repurchases - prior to default - loan UPB
428747477
 
 
275,414


 
 
Repurchases - prior to default - loan UPB
436700808
 
 
200,973


 
 
Repurchases - prior to default - loan UPB
436767597
 
 
508,742


 
 
Repurchases - prior to default - loan UPB
437493660
 
 
96,065


 
 
Repurchases - prior to default - loan UPB
439440645
 
 
276,655


 
 
Repurchases - prior to default - loan UPB
439441544
 
 
136,042


 
 
Repurchases - prior to default - loan UPB
439468086
 
 
172,934


 
 
Repurchases - prior to default - loan UPB
439471923
 
 
373,237


 
 
Repurchases - prior to default - loan UPB
439476526
 
 
186,440


 
 
Repurchases - prior to default - loan UPB
439580250
 
 
53,127


 
 
Repurchases - prior to default - loan UPB
441576400
 
 
284,150


 
 
Repurchases - prior to default - loan UPB

 


--------------------------------------------------------------------------------


442493495
 
 
130,560


 
 
Repurchases - prior to default - loan UPB
445914599
 
 
196,287


 
 
Repurchases - prior to default - loan UPB
445948590
 
 
220,823


 
 
Repurchases - prior to default - loan UPB
446240206
 
 
123,174


 
 
Repurchases - prior to default - loan UPB
447370650
 
 
153,646


 
 
Repurchases - prior to default - loan UPB
447376195
 
 
275,686


 
 
Repurchases - prior to default - loan UPB
447379143
 
 
214,455


 
 
Repurchases - prior to default - loan UPB
447384082
 
 
146,127


 
 
Repurchases - prior to default - loan UPB
447379410
 
 
138,653


 
 
Repurchases - prior to default - loan UPB
447847953
 
 
160,000


 
 
Repurchases - prior to default - loan UPB
273663755
 
 
285,164


 
 
Repurchases - prior to default - loan UPB
292200528
 
 
399,675


 
 
Repurchases - prior to default - loan UPB
318877538
 
 
237,999


 
 
Repurchases - prior to default - loan UPB
451388798
 
 
177,086


 
 
Repurchases - prior to default - loan UPB
479275750
 
 
267,361


 
 
Repurchases - prior to default - loan UPB
479275963
 
 
378,542


 
 
Repurchases - prior to default - loan UPB
479326363
 
 
157,347


 
 
Repurchases - prior to default - loan UPB
479416362
 
 
367,200


 
 
Repurchases - prior to default - loan UPB
457366745
 
 
111,902


 
 
Repurchases - prior to default - loan UPB
457388390
 
 
397,946


 
 
Repurchases - prior to default - loan UPB
457392177
 
 
210,046


 
 
Repurchases - prior to default - loan UPB
457393157
 
 
286,896


 
 
Repurchases - prior to default - loan UPB
457391715
 
 
165,142


 
 
Repurchases - prior to default - loan UPB
457391561
 
 
406,763


 
 
Repurchases - prior to default - loan UPB
457392088
 
 
148,030


 
 
Repurchases - prior to default - loan UPB
457395214
 
 
154,094


 
 
Repurchases - prior to default - loan UPB
457396598
 
 
123,558


 
 
Repurchases - prior to default - loan UPB
457395184
 
 
253,844


 
 
Repurchases - prior to default - loan UPB
457400919
 
 
101,467


 
 
Repurchases - prior to default - loan UPB
457400706
 
 
418,359


 
 
Repurchases - prior to default - loan UPB
457407417
 
 
115,468


 
 
Repurchases - prior to default - loan UPB
273523139
 
 
246,000


 
 
Repurchases - prior to default - loan UPB
273523503
 
 
280,247


 
 
Repurchases - prior to default - loan UPB
302070664
 
 
244,531


 
 
Repurchases - prior to default - loan UPB
303226579
 
 
360,000


 
 
Repurchases - prior to default - loan UPB
427125928
 
 
307,983


 
 
Repurchases - prior to default - loan UPB
459901893
 
 
188,290


 
 
Repurchases - prior to default - loan UPB
460149172
 
 
214,290


 
 
Repurchases - prior to default - loan UPB
460735705
 
 
369,392


 
 
Repurchases - prior to default - loan UPB
460736965
 
 
149,934


 
 
Repurchases - prior to default - loan UPB
461125080
 
 
432,268


 
 
Repurchases - prior to default - loan UPB
461150743
 
 
212,924


 
 
Repurchases - prior to default - loan UPB
461151456
 
 
101,746


 
 
Repurchases - prior to default - loan UPB
462435539
 
 
267,300


 
 
Repurchases - prior to default - loan UPB
463135636
 
 
380,362


 
 
Repurchases - prior to default - loan UPB

 


--------------------------------------------------------------------------------


463524055
 
 
177,743


 
 
Repurchases - prior to default - loan UPB
463569644
 
 
426,102


 
 
Repurchases - prior to default - loan UPB
464181801
 
 
252,033


 
 
Repurchases - prior to default - loan UPB
464182913
 
 
115,576


 
 
Repurchases - prior to default - loan UPB
464183529
 
 
209,321


 
 
Repurchases - prior to default - loan UPB
465145507
 
 
142,503


 
 
Repurchases - prior to default - loan UPB
465787177
 
 
242,360


 
 
Repurchases - prior to default - loan UPB
471026999
 
 
321,632


 
 
Repurchases - prior to default - loan UPB
471188980
 
 
150,262


 
 
Repurchases - prior to default - loan UPB
471748838
 
 
183,184


 
 
Repurchases - prior to default - loan UPB
472420399
 
 
173,408


 
 
Repurchases - prior to default - loan UPB
472647199
 
 
372,990


 
 
Repurchases - prior to default - loan UPB
472672916
 
 
417,000


 
 
Repurchases - prior to default - loan UPB
472733737
 
 
79,026


 
 
Repurchases - prior to default - loan UPB
472736191
 
 
408,057


 
 
Repurchases - prior to default - loan UPB
472746251
 
 
289,772


 
 
Repurchases - prior to default - loan UPB
472781790
 
 
186,680


 
 
Repurchases - prior to default - loan UPB
472780204
 
 
249,351


 
 
Repurchases - prior to default - loan UPB
313797145
 
 
455,106


 
 
Repurchases - prior to default - loan UPB
313797153
 
 
320,000


 
 
Repurchases - prior to default - loan UPB
313797412
 
 
207,999


 
 
Repurchases - prior to default - loan UPB
313798052
 
 
256,000


 
 
Repurchases - prior to default - loan UPB
313798524
 
 
495,952


 
 
Repurchases - prior to default - loan UPB
427596718
 
 
296,000


 
 
Repurchases - prior to default - loan UPB
428754112
 
 
306,323


 
 
Repurchases - prior to default - loan UPB
428754821
 
 
293,787


 
 
Repurchases - prior to default - loan UPB
429431716
 
 
360,553


 
 
Repurchases - prior to default - loan UPB
429481500
 
 
393,435


 
 
Repurchases - prior to default - loan UPB
473837412
 
 
327,791


 
 
Repurchases - prior to default - loan UPB
473988151
 
 
401,535


 
 
Repurchases - prior to default - loan UPB
474161455
 
 
412,983


 
 
Repurchases - prior to default - loan UPB
474161587
 
 
237,144


 
 
Repurchases - prior to default - loan UPB
475459784
 
 
452,000


 
 
Repurchases - prior to default - loan UPB
475466985
 
 
321,360


 
 
Repurchases - prior to default - loan UPB
475466942
 
 
278,046


 
 
Repurchases - prior to default - loan UPB
475781368
 
 
311,395


 
 
Repurchases - prior to default - loan UPB
475784197
 
 
458,667


 
 
Repurchases - prior to default - loan UPB
475842170
 
 
159,627


 
 
Repurchases - prior to default - loan UPB
475998812
 
 
359,984


 
 
Repurchases - prior to default - loan UPB
476500907
 
 
78,518


 
 
Repurchases - prior to default - loan UPB
302048871
 
 
600,000


 
 
Repurchases - prior to default - loan UPB
304700142
 
 
272,442


 
 
Repurchases - prior to default - loan UPB
307583821
 
 
275,527


 
 
Repurchases - prior to default - loan UPB
307583945
 
 
355,508


 
 
Repurchases - prior to default - loan UPB
329333089
 
 
176,000


 
 
Repurchases - prior to default - loan UPB

 


--------------------------------------------------------------------------------


329333542
 
 
376,268


 
 
Repurchases - prior to default - loan UPB
426934202
 
 
335,997


 
 
Repurchases - prior to default - loan UPB
427247934
 
 
263,840


 
 
Repurchases - prior to default - loan UPB
479579563
 
 
25,812


 
 
Repurchases - prior to default - loan UPB
479708673
 
 
224,998


 
 
Repurchases - prior to default - loan UPB
479708401
 
 
291,919


 
 
Repurchases - prior to default - loan UPB
479711402
 
 
392,000


 
 
Repurchases - prior to default - loan UPB
480880069
 
 
196,175


 
 
Repurchases - prior to default - loan UPB
351989188
 
 
186,217


 
 
Repurchases - prior to default - loan UPB
351989358
 
 
196,984


 
 
Repurchases - prior to default - loan UPB
356985202
 
 
350,055


 
 
Repurchases - prior to default - loan UPB
307542114
 
 
286,310


 
 
Repurchases - prior to default - loan UPB
483574333
 
 
415,300


 
 
Repurchases - prior to default - loan UPB
483723339
 
 
87,453


 
 
Repurchases - prior to default - loan UPB
483805637
 
 
286,392


 
 
Repurchases - prior to default - loan UPB
483959065
 
 
221,404


 
 
Repurchases - prior to default - loan UPB
427025974
 
 
390,000


 
 
Repurchases - prior to default - loan UPB
427187281
 
 
314,846


 
 
Repurchases - prior to default - loan UPB
485003325
 
 
145,631


 
 
Repurchases - prior to default - loan UPB
489175783
 
 
259,255


 
 
Repurchases - prior to default - loan UPB
490650619
 
 
163,933


 
 
Repurchases - prior to default - loan UPB
490662595
 
 
366,486


 
 
Repurchases - prior to default - loan UPB
490725996
 
 
76,986


 
 
Repurchases - prior to default - loan UPB
490726097
 
 
210,531


 
 
Repurchases - prior to default - loan UPB
494415142
 
 
380,000


 
 
Repurchases - prior to default - loan UPB
495021601
 
 
396,565


 
 
Repurchases - prior to default - loan UPB
503210005
 
 
202,791


 
 
Repurchases - prior to default - loan UPB
503216143
 
 
312,618


 
 
Repurchases - prior to default - loan UPB
506677877
 
 
408,985


 
 
Repurchases - prior to default - loan UPB
506677621
 
 
223,639


 
 
Repurchases - prior to default - loan UPB
509578349
 
 
334,643


 
 
Repurchases - prior to default - loan UPB
509895956
 
 
271,549


 
 
Repurchases - prior to default - loan UPB
543711536
 
 
231,599


 
 
Repurchases - prior to default - loan UPB
543743713
 
 
417,000


 
 
Repurchases - prior to default - loan UPB
532258258
 
 
259,369


 
 
Repurchases - prior to default - loan UPB
301731594
 
 
182,180


 
 
REO repurchase proceeds
313798249
 
 
159,951


 
 
REO repurchase proceeds
503084123
 
 
246,823


 
 
REO repurchase proceeds
477653995
 
 
210,167


 
 
REO repurchase proceeds
475466888
 
 
199,630


 
 
REO repurchase proceeds
302461418
 
 
153,808


 
 
REO repurchase proceeds
479282218
 
 
130,584


 
 
REO repurchase proceeds
383727081
 
 
291,828


 
 
REO repurchase proceeds
292926014
 
 
207,802


 
 
REO repurchase proceeds
431793220
 
 
362,474


 
 
REO repurchase proceeds

 


--------------------------------------------------------------------------------


472913654
 
 
149,640


 
 
REO repurchase proceeds
465787932
 
 
241,410


 
 
REO repurchase proceeds
476342910
 
 
254,204


 
 
REO repurchase proceeds
471188654
 
 
95,205


 
 
REO repurchase proceeds
476358779
 
 
144,156


 
 
REO repurchase proceeds
439538114
 
 
158,270


 
 
REO repurchase proceeds
430166427
 
 
253,468


 
 
REO repurchase proceeds
472550683
 
 
230,243


 
 
REO repurchase proceeds
474162672
 
 
312,718


 
 
REO repurchase proceeds
475842243
 
 
321,350


 
 
REO repurchase proceeds
480060576
 
 
200,513


 
 
REO repurchase proceeds
318878364
 
 
199,091


 
 
REO repurchase proceeds
294166173
 
 
331,931


 
 
REO repurchase proceeds
461117789
 
 
65,558


 
 
REO repurchase proceeds
474017354
 
 
233,811


 
 
REO repurchase proceeds
428754252
 
 
291,162


 
 
REO repurchase proceeds
472422197
 
 
259,386


 
 
REO repurchase proceeds
428534910
 
 
147,770


 
 
REO repurchase proceeds
474524604
 
 
166,170


 
 
REO repurchase proceeds
292200331
 
 
82,144


 
 
REO repurchase proceeds
429452446
 
 
202,293


 
 
REO repurchase proceeds
418025460
 
 
158,002


 
 
REO repurchase proceeds
294165789
 
 
170,486


 
 
REO repurchase proceeds
320474968
 
 
259,066


 
 
REO repurchase proceeds
430907443
 
 
306,754


 
 
REO repurchase proceeds
329333801
 
 
224,510


 
 
REO repurchase proceeds
479274363
 
 
294,198


 
 
REO repurchase proceeds
466125623
 
 
223,135


 
 
REO repurchase proceeds
479711356
 
 
248,559


 
 
REO repurchase proceeds
431860424
 
 
140,182


 
 
REO repurchase proceeds
417643330
 
 
170,855


 
 
REO repurchase proceeds
457364637
 
 
159,957


 
 
REO repurchase proceeds
356976785
 
 
147,487


 
 
REO repurchase proceeds
471178632
 
 
373,085


 
 
REO repurchase proceeds
446233609
 
 
111,120


 
 
REO repurchase proceeds

 


--------------------------------------------------------------------------------


Attachment 1
GUARANTY
THIS GUARANTY (the “Guaranty”), dated this      day of                      ,
2010, is made by GMAC Inc. (“Guarantor”), a Delaware corporation, in favor of
Federal Home Loan Mortgage Corporation (“Freddie Mac”).
WITNESSETH:
WHEREAS, GMAC Mortgage, LLC1 and Residential Funding Company, LLC2 (each, a
“Seller/Servicer”, and collectively, the “Seller/Servicers”) are each: (i) an
indirect subsidiary or an affiliate of Guarantor, (ii) an approved Freddie Mac
seller/servicer, and (iii) subject to all the provisions of Freddie Mac’s
Single-Family Seller/Servicer Guide (the “Guide”), and all other agreements and
mortgage purchase and servicing obligations between Freddie Mac and the
respective Seller/Servicer, including, but not limited to, a Master Agreement
and any Master Commitments thereunder (collectively, as to each Seller/Servicer,
the “Purchase Documents”); and
WHEREAS, Freddie Mac has determined that the Seller/Servicers’ warranty
obligations are disproportionate to their respective capital and/or assets and
that the Seller/Servicers’ respective financial status could materially and
adversely affect Freddie Mac (the “Bases for Disqualification”); and
WHEREAS, concurrently with Guarantor’s execution and delivery of this Guaranty,
Freddie Mac and the Seller/Servicers are entering into that certain Partial
Release of Liability Agreement of even date herewith (the “Partial Release
Agreement”, a true and correct copy of which is attached hereto and incorporated
herein by reference as Exhibit A), whereby (among other things) Freddie Mac will
receive a cash payment in consideration for the release of certain duties and
obligations of the Seller/Servicers under the Purchase Documents; and
WHEREAS, as additional consideration for Freddie Mac’s entry into the Partial
Release Agreement, and for Freddie Mac’s willingness to continue to recognize
the Seller/Servicers as approved Freddie Mac seller/servicers, Freddie Mac has
required this Guaranty from the Guarantor.
WHEREAS, to induce Freddie Mac to (i) enter into the Partial Release Agreement
and (ii) continue to recognize the Seller/Servicers as approved Freddie Mac
seller/servicers, Guarantor is willing to give certain financial accommodations
to Freddie Mac.
 

--------------------------------------------------------------------------------

1 
Seller/Servicer ## 101026, 129773, 121767, 153976, 118471, 145842, 148094,
815105 and 277105.
2 
Seller/Servicer ## 109749, 996000, 122226, 146597 and 128256.

NOW THEREFORE, in consideration of the premises and to induce Freddie Mac to
continue its approval of the Seller/Servicers as seller/servicers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby agrees as follows:
SECTION 1. Incorporation of Recitals; Defined Terms; Guaranty.
(a) The recitals set forth above are hereby incorporated into this Guaranty by
reference.
(b) Capitalized terms used herein and not otherwise defined have the meanings
set forth in the Partial Release Agreement.


--------------------------------------------------------------------------------


(c) Effective immediately, the Guarantor hereby absolutely and unconditionally
(except as explicitly stated in Section 3(a) below) guarantees to Freddie Mac
the performance of the Non- Released Obligations (but only those Non-Released
Obligations) under the Partial Release Agreement, which Non-Released Obligations
are described in Sections 3(i)(a)(1), 3(i)(a)(2), and/or 4(iii) of the Partial
Release Agreement (collectively, the “Obligations”). If a Seller/Servicer
defaults in the performance of any of the Obligations, the Guarantor shall be,
upon demand by Freddie Mac, responsible for the performance of the Obligations
and shall pay to Freddie Mac all amounts owed to Freddie Mac, including any and
all damages, costs and/or expenses (including, without limitation, reasonable
attorneys’ fees and costs) that Freddie Mac may incur in connection with a
Seller/Servicer’s default. This remedy is in addition to, and not in lieu of,
any remedies otherwise available to Freddie Mac with respect to the Guarantor or
a Seller/Servicer under the Purchase Documents.
SECTION 2. Guaranty Absolute. The Guarantor guarantees that the Obligations will
be performed in strict accordance with the terms of the Purchase Documents
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting the terms or rights of Freddie Mac with respect thereto.
Except as set forth in Section 3(a) below, the Guarantor’s liability under this
Guaranty shall be absolute and unconditional irrespective of:
(a) any lack of validity or enforceability of any one or more of the Purchase
Documents or any other agreement or instrument relating thereto;
(b) any change in the time, manner or place of performance of, or in any other
term of, the Obligations, or any other amendment or waiver of the terms of the
Purchase Documents;
(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of, or consent to, or departure from any other guaranty, for
the Obligations; or
(d) any circumstance that might otherwise constitute a defense to or a discharge
of the Guarantor in respect of the Obligations or this Guaranty.
 
SECTION 3. Guaranty Continuing. This Guaranty is a continuing guaranty and
shall:
 
(a)
remain in full force and effect until:

(i) Freddie Mac has determined (in its sole and absolute discretion) and
notified Guarantor in writing that the Bases for Disqualification have been
remediated and that the Seller/Servicers comply with all requirements of the
Purchase Documents and are otherwise capable of discharging the Obligations and
all of their other duties to Freddie Mac; or
(ii) the Seller/Servicers have each, with Freddie Mac’s prior written approval
pursuant to the Guide, transferred all Freddie Mac servicing to a new entity;
 
(b)
be binding upon the Guarantor, its successors and assigns, and

 
(c)
inure to the benefit of, and be enforceable by, Freddie Mac and its successors,
transferees and assigns.

SECTION 4. Waiver by Guarantor. The Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to the
Obligations and this Guaranty and any requirement that Freddie Mac exhaust any
right or take any action against a Seller/Servicer or any other person or entity
or any collateral. In addition, if the Guarantor shall pay any amount to Freddie
Mac to fulfill any undertaking of the Guarantor hereunder, the Guarantor agrees
that it will be deemed to have waived any right of subrogation to the rights of
Freddie Mac against a Seller/Servicer that would have been available to the


--------------------------------------------------------------------------------


Guarantor in the absence of such waiver.
SECTION 5. Representations, Warranties and Covenants. The Guarantor hereby
represents and warrants to, and covenants with, Freddie Mac as follows:
(a) The Guarantor is duly organized, validly existing and in good standing under
the laws of the State of Delaware.
(b) The execution, delivery and performance by the Guarantor of this Guaranty
are within the Guarantor’s corporate powers, have been duly authorized by all
necessary corporate action and do not contravene (i) the Guarantor’s charter or
by-laws or (ii) any law or any contractual restriction binding on or affecting
the Guarantor.
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Guarantor of this Guaranty.
 
(d) This Guaranty is the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally.
SECTION 6. Financial Statements. Annually, or whenever requested by Freddie Mac,
the Guarantor shall provide Freddie Mac with copies of the Guarantor’s audited
financial statements and/or any other documents relating to its financial
condition or regulatory status.
SECTION 7. Amendments. No amendment of this Guaranty shall be effective unless
it is in writing, signed by Freddie Mac, and expressly states that it amends
this Guaranty.
SECTION 8. Notices. All notices and other communications provided for hereunder
shall be in writing and, if to the Guarantor, Attn: General Counsel, faxed to:
313-656-6124, or mailed or delivered to: 200 Renaissance Drive, Detroit, Ml
48265, and if to Freddie Mac, Attn: Director - Counterparty Credit Risk
Management, faxed to 571/382-3936, or mailed or delivered to 1551 Park Run
Drive, McLean, VA 22102 (with a copy to Legal Division, Freddie Mac, Attn: Vice
President and Deputy General Counsel, Mortgage Law, faxed to 703/903-2559, or
mailed or delivered to 8200 Jones Branch Drive, MS 210, McLean, VA 22102), or as
to each party at such other address as it shall designate in a written notice to
each other party complying with delivery with the terms of this Section. All
such notices and other communications shall, when mailed, faxed (if promptly
thereafter confirmed in writing) or delivered, respectively, be effective when
deposited in the mails or faxed or when actually delivered, respectively,
addressed as aforesaid.
SECTION 9. No Waiver; Remedies. No failure of Freddie Mac to exercise or to
delay in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude Freddie Mac
from any other or further exercise thereof or the exercise of any other right.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law or otherwise. This Guaranty shall not create upon Freddie Mac
any obligation to waive any eligibility or other requirement relating to a
Seller/Servicer.
SECTION 10. Reinstatement. If any payment received by Freddie Mac from a
Seller/Servicer in respect of the Obligations is subsequently recovered from or
repaid by Freddie Mac as the result of any bankruptcy, dissolution,
reorganization, arrangement, or liquidation proceedings (or proceedings similar
thereto), the Guarantor’s payment obligation hereunder shall continue to be
effective as though such payment had not been made. The provisions of this
Section 10 of this Guaranty shall survive termination of this Guaranty.
SECTION 11. Consent. The Guarantor hereby consents that from time to time, and
without further notice to or consent of the Guarantor, Freddie Mac may take any
or all of the following actions without affecting the


--------------------------------------------------------------------------------


liability of the Guarantor hereunder: (i) extend, renew, modify, compromise,
settle, or release any or all of the Obligations; (ii) release or compromise any
liability of any party or parties with respect to the Obligations; (iii) release
any security interest in any collateral securing any of the Obligations, or
exchange, surrender, or otherwise deal with such collateral as Freddie Mac may
determine; or (iv) exercise or refrain from exercising any right or remedy of
Freddie Mac.
SECTION 12. No Third Party Beneficiary. The Guarantor and Freddie Mac do not
intend the benefits of this Guaranty to inure to the benefit of any third party,
and notwithstanding any term, condition or provision hereof or in any of the
applicable Purchase Documents, no third party, including (without limitation)
any Seller/Servicer, shall have any right or entitlement under this Guaranty.
SECTION 13. Governing Law. This Guaranty shall be governed by, and construed in
accordance with, the governing laws under the Purchase Documents, as provided in
the Guide.
IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered by its duly authorized officer.
 
GMAC Inc.
 
 
 
 
 
By:
 
 
 
(Signature)
 
 
 
 
 
(Typed Name and Title)



 
27


